Fourth Court of Appeals
                                        San Antonio, Texas
                                    MEMORANDUM OPINION
                                            No. 04-15-00228-CV

                            STEWART TITLE GUARANTY COMPANY,
                                         Appellant

                                    v.
                Vantage Bank Texas, Successor by Merger to
VANTAGE BANK TEXAS, Successor by Merger to D’Hanis State Bank, and Banprop, L.L.C.,
                                Appellees

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-14899
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Karen Angelini, Justice
                   Jason Pulliam, Justice

Delivered and Filed: May 6, 2015

MOTION DENIED

           Appellant, Stewart Title Guaranty Company (“Stewart Title”) filed a timely petition for

permission to appeal an interlocutory order granting appellees’ (“Vantage Bank”) second motion

for partial summary judgment and denying its own second motion for summary judgment and no

evidence motion for summary judgment. See TEX. R. APP. P. 28.3(a); see also TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(d) (West 2015). Vantage Bank does not oppose the petition.

           In its petition, Stewart Title asserts this case involves interpretation of a loan policy of title

insurance. Vantage Bank filed the underlying suit complaining it suffered losses covered by the
                                                                                          04-15-00228-CV


title policy, but denied by Stewart Title based upon lack of coverage. On March 31, 2015, the trial

court rendered an order granting Vantage Bank’s second motion for partial summary judgment

and denying Stewart Title’s second traditional motion for summary judgment and no evidence

motion for summary judgment. The trial court did not assert a specific basis for this ruling, stating

only,

        the issue of coverage is determined in Plaintiffs’ favor as a matter of law such that the
        Loan Policy of Title Insurance issued by Defendant Stewart Title Guaranty Company
        … affords coverage for Plaintiffs’ losses sustained or incurred by reason of (1) the
        violation or enforcement of a law, ordinance, or governmental regulation restricting,
        regulating, prohibiting, or relating to the covered property, or (2) an enforcement action
        based on the exercise of a governmental police power.

        On that same date, Stewart Title moved for permission to appeal the interlocutory summary

judgment order pursuant to Section 51.014(d) of the Texas Civil Practice and Remedies Code. See

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d). In the same order, the trial court granted Stewart

Title’s motion to permit interlocutory appeal, stating, “the issue of whether the City’s ‘February

Notice’ was ‘recorded in the Public Records’ as the term ‘Public Records’ is defined in the policy is a

controlling question of law as to which there is a substantial ground for difference of opinion, and that

an immediate appeal would materially advance the ultimate termination of the litigation.” In its

petition for permission to appeal the trial court’s order, Stewart Title identifies the “controlling

question of law” as the same asserted by the trial court and identifies this question as “one of the

pivotal issues that determines coverage.”

        An appeal may be taken only from a final summary judgment, unless a statute specifically

authorizes an interlocutory appeal. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex.

2001). This court strictly construes statutes authorizing interlocutory appeals because they are a

narrow exception to the general rule that interlocutory orders are not immediately appealable. See

CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011); See Bank of N.Y. Mellon v. Guzman, 390


                                                   -2-
                                                                                         04-15-00228-CV


S.W.3d 593, 596 (Tex. App.—Dallas 2012, no pet.). Section 51.014(d) of the Texas Civil Practice

and Remedies Code provides such a narrow exception to the general rule, allowing interlocutory

appeal:

          [o]n a party’s motion or on its own initiative, a trial court in a civil action may, by
          written order, permit an appeal from an order that is not otherwise appealable if:
          (1) the order to be appealed involves a controlling question of law as to which there
          is a substantial ground for difference of opinion; and
          (2) an immediate appeal from the order may materially advance the ultimate
          termination of the litigation.

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d).

          “The legislature’s institution of this procedure [Section 51.014(d)] authorizing a trial court

to permit an immediate appeal of an interlocutory order is nevertheless premised on the trial court

having first made a substantive ruling on the controlling legal issue being appealed.” Borowski v.

Ayers, 2013 WL 6388336, at *3 (Tex. App.—Waco Dec. 5, 2013, no pet.); see also Gulley v. State

Farm Lloyds, 350 S.W.3d 204, 207 (Tex. App.—San Antonio 2011, no pet.). Thus, no controlling

question of law is presented for an appellate court’s analysis, as required by Section 51.014, unless

the record reflects the trial court’s determination of the specific legal issue presented for the

appellate court to decide. McCroskey v. Happy State Bank, 2014 WL 869577, at *1 (Tex. App.—

Amarillo Feb. 28, 2014, no pet.) (mem. op.); Corp. of the President of the Church of Jesus Christ

of Latter–Day Saints v. Doe, 2013 WL 5593441, at *2 (Tex. App.—Corpus Christi Oct. 10, 2013,

no pet.) (mem. op.); Double Diamond Del, Inc. v. Walkinshaw, 2013 WL 5538814, at *2 (Tex.

App.—Dallas Oct. 7, 2013, no pet.) (mem. op.) (“Inherent in these jurisdictional requirements is

that the trial court make a substantive ruling on the specific legal question presented on appeal.”);

Guzman, 390 S.W.3d at 597–98 (holding there must be something in record showing the trial court

made a substantive ruling on any legal issues the court of appeals is asked to decide).




                                                   -3-
                                                                                        04-15-00228-CV


          In this case, the appealed order states the “controlling issue of law” and states the trial

court’s determination on the issue of coverage in favor of Vantage Bank. However, the order and

the record is silent as to the specific basis for the trial court’s ruling, and nothing in the record

reflects the trial court’s substantive ruling on the specific legal issue presented to this court for

determination. Although the trial court generally ruled on the competing summary judgment

motions, the record does not include these motions, nor can this court surmise the basis of the trial

court’s ruling. Because the trial court did not state the basis for its ruling on the competing motions

for summary judgment, and because the record does not reflect the trial court’s determination of

the substantive legal issue presented to this court for determination, Stewart Title’s petition does

not meet the strict requirements of Section 51.014(d).

          Without a substantive ruling by the trial court on the specific “controlling question of law”

this court is asked to determine, this court must deny Stewart Title’s petition for permission to

appeal.

                                                    PER CURIAM




                                                  -4-